DETAILED ACTION

Claim Status
Applicant’s amendment filed on October 6, 2020 has been entered.  Claims 3, 4, 6-8, 10, 11, 13-33, and 35-42 have been cancelled.  Claims 43-49 have been newly added.  Claims 1, 2, 5, 9, 12, 34, and 43-49 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 5, 9, 12, and 34, in the reply filed on October 6, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 77. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms ANTISMASH™, RBSDESIGNER™, WARP DRIVE BIO™, iSNAP™, ClustScan™, NP.searcher™, SBSPKS™, BAGEL3™, SMURF™, CLUSTERFINDER™, CLUSTERBLAST™, Agilent 7697HEADSPACE SAMPLER™, SIMPHENY™,  DNA 2.O™, EXACTIVE™, ACCELA™, THERMOPAL™, HYPERSIL GOLD™, and XCALIBUR™, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  



Claim Objections
Claim 9 is objected to because of the following informality:  p. 4, the term “Micromonospora” should read “a Micromonospora”.
Claim 12 is objected to because of the following informalities:  pp. 7 and 8, the phrase "ions or element" should read "ions or elements" and p. 11, the word “heteroloqous” should read “heterologous”.  
Claim 47 is objected to because of the following informalities:  p. 17, Amycolatopsis mediterranei, Amycolatopsis orientalis, Saccharopolyspora erythraea, and Saccharopolyspora spinosa are bacterial species names and should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 34, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 lacks clarity as it contains a list of species of the Actinomyces (“an Amycolatopsis, a Saccharopolyspora, a Streptomyces, Micromonospora”; p. 4) without distinctly indicating whether the invention should include all species in the list or select from one.  Claim 9 depends from claim 1 which recites a mixture of at least two extracts from at least two different cells and Claim 9 recites at least one of the cytoplasmic extracts comprises an extract from or Actinomyces, so claim 9 could encompass a mixture comprising all four of the Actinomyces species listed and at least one E. coli extract or a mixture of (at least) one Actinomyces extract and (at least) one E. coli extract.  The list should include an “and” or an “or” to distinctly indicate the invention.  Claim 47 depends from claim 9 and is rejected for the same reason.  
Claim 47 further lacks clarity as it also contains lists of species of Streptomyces, Amycolatopsis, and Saccharopolyspora without distinctly indicating whether the invention should include all species in each list or select from one. Claim 47 could also encompass a mixture of cytoplasmic extracts from all species of Streptomyces listed and optionally both species of Amycolatopsis listed, and optionally both species of Saccharopolyspora listed or a mixture of at least two from any of these species listed.
Therefore, the claims are indefinite.    

Claim 12 references a table disclosed in the specification. MPEP 2173.05(s), states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”
Therefore, claim 12 is indefinite because it is not complete in itself. The information provided in the recited tables can be provided practically and concisely in the claims. Accordingly, the claims are indefinite.
Claims 12 and 34 contain the trademark/trade names ANTISMASH™.  Where a trademark or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe search engines, software programs, and algorithms and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12, 34, 43-46, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collas et al. 2005 (US 2005/0014258 A1, published January 20, 2005); as cited in the Information Disclosure Statement filed on May 17, 2018).
Regarding claim 1, Collas et al. teaches a product of manufacture (a “reprogrammed cell”; paragraph [0005] and “reprogrammed cells may be used in a variety of medical applications for treating a mammal in need of a particular cell type”; abstract; paragraph [0012]) in vitro transcription, translation and/or coupled transcription and translation (“FIGS. 10A-10D are gels showing the transcription of IL-2 mRNA by T-cell and non-T-cell nuclei in cell-free extracts”; paragraph [0056] and “the added transcription factors promote the expression of mRNA or protein molecules found in cells of the desired cell type”; paragraph [0005]).
Regarding claim 2, Collas et al. teaches the product of manufacture of claim 1, wherein the at least two different cells (“medias containing extracts or factors from multiple cell types”; paragraph [0005]) are from different kingdoms, phyla, classes, orders, families, genera or species (“the donor or permeabilized cell may be obtained from a different donor mammal of the same or a different genus or species”; paragraph [0025]).
Regarding claim 5, Collas et al. teaches the product of manufacture of claim 1, wherein between about 50% and 99.9%, or at least about 50% the liquid volume of the at least two extracts is from one of the at least two extracts (“The nuclei suspension is added to the extract at a concentration of 1 μl nuclei per 10 μl of extract”; paragraph [0106] and 1/11 = 90.9%).
Regarding claim 12, Collas et al. teaches the product of manufacture of claim 1, further comprising additional ingredients, compositions or compounds, reagents, buffers and/or 
Regarding claim 34, Collas et al. teaches a product of manufacture comprising: (a) at least one cytoplasmic extract or at least one nuclear extract, wherein optionally the at least one cytoplasmic extract or nuclear extract comprises a second extract to result in an extract mixture 
Regarding claim 43, Collas et al. teaches the product of manufacture of claim 1, wherein the at least two different cell extracts comprise at least one extract from: a eukaryotic cell; a mammalian cell or a human cell (“the donor cell, permeabilized cell, recipient cell, or recipient cytoplast is from a human or non-human mammal”; paragraph [0022]).
Regarding claim 44, Collas et al. teaches the product of manufacture of claim 1, wherein the mixture comprises: (i) an undiluted liquid isolate or (iv) undiluted liquid preparation from at least one of the at least two different cells (“An embryonic stem cell reprogramming extract was prepared as follows. Embryonic stem cells were harvested, washed three times in PBS, washed once in ice-cold cell lysis buffer described above, and the cell pellet was resuspended in an equal volume of cell lysis buffer. The suspension was sonicated on ice until all cells and nuclei were disrupted. The resulting lysate was centrifuged at 15,000×g for 15 minutes at 4° C. The supernatant (“reprogramming extract”) was either used fresh or aliquoted”; paragraph [0168]); or (ii) a diluted liquid preparation from at least one of the at least two different cells, wherein optionally the cytoplasmic or nuclear extract or combined cytoplasmic and nuclear extract is diluted with a saline or a buffer (“To allow isolation of the nuclei from the cells, the cells are lysed using standard procedures”; “For storage, the nuclei are diluted in nuclear buffer”; paragraph [0085]); (viii) extracts from at least two different bacterial cells, two different fungal cells, two different yeast cells, two different insect cells, two different plant cells or two different mammalian cells (“the donor cell, permeabilized cell, recipient cell, or recipient cytoplast is from a human or non-human mammal”; paragraph [0022]); or (ix) a mixture of a cytoplasmic and a nuclear extract (“permeabilized fibroblasts were exposed to an NT2 cytoplasmic and nuclear extract”; paragraph [0165]); or (xi) a mixture of at least two different nuclear extracts (“FIGS. 10A-10D are gels showing the transcription of IL-2 mRNA by T-cell and non-T-cell nuclei in cell-
Regarding claim 45, Collas et al. teaches the product of manufacture of claim 1, wherein at least about 51%, 52%, 53%, 54%, 55%, 56%, 57%, 58%, 59%, 60%, 61%, 62%, 63%, 64%, 65%, 66%, 67%, 68%, 69%, 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 99.5% of the liquid volume of the at least two extracts is from one of the at least two extracts (“The nuclei suspension is added to the extract at a concentration of 1 μl nuclei per 10 μl of extract”; paragraph [0106] and 1/11 = 90.9%).
Regarding claim 46, Collas et al. teaches the product of manufacture of claim 1, wherein the liquid volume of the at least two extracts is from one of the cytoplasmic or nuclear or combined cytoplasmic and nuclear extracts (Under “Isolation of Nuclei”: “The nuclei are sedimented and resuspended in 1-2 volumes of nuclear buffer, as described above. The freshly isolated nuclei may either be used immediately for in vitro reprogramming and nuclear transfer into recipient cells or cytoplasts as described below or stored for later use. For storage, the nuclei are diluted in nuclear buffer to a concentration of approximately 106/ml. Glycerol (2.4 volumes of 100% glycerol) is added and mixed well by gentle pipetting. The suspension is aliquoted into 100-500 μl volumes in 1.5-ml tubes on ice, immediately frozen in a methanol-dry ice bath, and stored at −80° C. Prior to use, aliquots of the nuclei are thawed on ice or at room temperature. One volume of ice cold nuclear buffer is added, and the solution is centrifuged at 1,000×g for 15 minutes in a swing out rotor. The pelleted nuclei are resuspended in 100-500 μl nuclear buffer and centrifuged as described above. The pelleted nuclei are then resuspended in 
Regarding claim 48, Collas et al. teaches the product of manufacture of claim 1, wherein the cells from which the at least one cytoplasmic or nuclear extract has been derived, before isolation or harvesting of the extract, is: an activated or a stimulated cell (“Cell extracts from activated human T-cells were used”; paragraph [0132]); a cell exposed to a chemical or a reagent in vitro (“As many as several million nuclei may be isolated from synchronized or unsynchronized cell populations in culture. The cell populations may be synchronized naturally or chemically”; paragraph [0080]); a genetically altered cell (“a chromatin mass in a reprogramming media or formed in a permeabilized cell is contacted with a vector having a nucleic acid encoding a gene of interest under conditions that allow homologous recombination between the nucleic acid in the vector and the corresponding nucleic acid in the genome of the chromatin mass, resulting in the alteration of the genome of the chromatin mass”; paragraph [0021]); or a cultured cell and optionally the cells from which the at least one cytoplasmic or nuclear extract has been derived are in mid-log phase, interphase, mitotic (M) phase or cytokinesis, or undergoing mitosis (under “Preparation of Mitotic Cell Extract”: “A mitotic cytoplasmic (MS15) or mitotic cytosolic (MS200) extract may be prepared as described above for interphase IS15 or IS200 extract, except that mitotic cells are used instead of interphase cells and that 10 mM EDTA is added to the cell lysis buffer.”; paragraph [0103])
Regarding claim 49, Collas et al. teaches the product of manufacture of claim 1, wherein the cells from which the at least one cytoplasmic or nuclear extract has been derived: (i) are free 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636